Case 3:18-cv-17118-BRM-LHG Document 26 Filed 03/31/20 Page 1 of 1 PageID: 210

                           UNITED STATES DISTRICT COURT
                            for the District of New Jersey [LIVE]
                                         Trenton, NJ


  AVROHOM STEINHARTER
                                     Plaintiff,
  v.                                                Case No.: 3:18−cv−17118−BRM−LHG
                                                    Judge Brian R. Martinotti
  CAPITAL ONE BANK
                                    Defendant.
                                   ORDER OF DISMISSAL


      This matter having been reported settled and the Court having administratively
  terminated the action for sixty (60) days so that the parties could submit the papers
  necessary to terminate the case, see Fed. R. Civ. P. 41(a)(1)(A)(ii), L. Civ. R. 41.1, and the
  sixty−day time period having passed without the Court having received the necessary
  papers;
       IT IS on this 31st day of March, 2020,
     ORDERED that the Clerk of the Court shall reopen the case and make a new and
  separate docket entry reading "CIVIL CASE REOPENED"; and it is further
    ORDERED that this matter be, and the same hereby is, DISMISSED WITH
  PREJUDICE, and without costs pursuant to Fed. R. Civ. P. 41(a)(2).




                      /s/ Brian R. Martinotti
                      ____________________________________________________
                      BRIAN R. MARTINOTTI United States District Judge
